Citation Nr: 0529712	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  02-06 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Evaluation of a stress fracture of the right tibia with 
shin splints and patellofemoral syndrome, currently rated as 
10 percent disabling.  

2.  Evaluation of a stress fracture of the left tibia with 
shin splints and patellofemoral syndrome, currently rated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his father






ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from June 1998 to November 
2001.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Houston, Texas, VA Regional Office (RO).  

This case has previously come before the Board.  In July 2003 
and July 2004, the matters were remanded to the agency of 
original jurisdiction (AOJ) for additional development.  The 
case has been returned to the Board for further appellate 
review.  

The appellant had a hearing before the Board via 
videoconference in Washington, D. C. in September 2002.  The 
Board notes that the Board member who conducted the September 
2002 Board hearing is no longer employed with the Board.  By 
letter dated in June 2005, the appellant was advised that he 
had the right to another Board hearing, and that if he did 
not respond within 30 days, the Board would assume he did not 
want another hearing.  No response was received.  


FINDING OF FACT

The appellant has full range of motion in the lower 
extremities.  There is no meniscal pathology, no muscular 
atrophy, no effusion, and no instability.  X-rays of the 
right and left tibias and knees are normal.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
stress fracture of the right tibia with shin splints and 
patellofemoral syndrome have not been met. 38 U.S.C.A. § 1155 
(West 2002); § 4.71a, Diagnostic Codes 5299-5262.

2.  The criteria for a rating in excess of 10 percent for a 
stress fracture of the left tibia with shin splints and 
patellofemoral syndrome have not been met.  38 U.S.C.A. § 
1155 (West 2002); § 4.71a, Diagnostic Codes 5299-5262.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in July 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice, which was adequate.  Following the July 2004 
notice, the March 2005 supplemental statement of the case 
issued constituted subsequent process.  The appellant has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2005).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, more or 
less movement than normal, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45 (2005).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Under Diagnostic Code 5262 for impairment of the tibia and 
fibula, a 10 percent disability rating is assigned for slight 
impairment of the knee or ankle.  In order to warrant a 20 
percent disability rating, the evidence there must be 
moderate knee or ankle disability.  A 30 percent disability 
rating requires marked knee or ankle disability.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Service connection was established for a stress fracture of 
the right tibia with shin splints and patellofemoral syndrome 
and for a stress fracture of the left tibia with shin splints 
and patellofemoral syndrome in a March 2002 rating decision, 
and a 10 percent rating was assigned to the right tibia and a 
10 percent rating was assigned for the left tibia.  The Board 
notes that issue number four on the first page of the rating 
decision is listed as service connection for a stress 
fracture of the right tibia with shin splints and 
patellofemoral syndrome.  The last sentence pertinent to 
issue number four (right tibia), however, is, "An evaluation 
of 10 percent is assigned for slight left tibia and knee 
disability."  The Diagnostic Code assigned was 5299-5284.  
Diagnostic Code 5284, however, pertains to foot injuries, and 
the criteria contained in Diagnostic Code 5284 identify the 
severity of the disability in terms of "moderate," 
"moderately severe," or "severe."  There are no criteria 
referencing "slight" contained in Diagnostic Code 5284.  In 
that regard, the Board notes that the left tibia stress 
fracture with shin splints and patellofemoral syndrome was 
rated as 10 percent disabling under the criteria of 
Diagnostic Code 5262, reflecting a "slight" knee or ankle 
disability.  The Board finds that the stress of the fractures 
of the right tibia with shin splints and patellofemoral 
syndrome are more appropriately rated under Diagnostic Code 
5262.  The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case." See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Findings 
pertinent to the appellant's left tibia, include the shins 
and patellar, not the foot.

Regardless of the lack of clarity in the rating decision, the 
Board finds there is sufficient evidence to make a 
determination in this matter.  The appellant has not been 
prejudiced because regardless of the Diagnostic criteria used 
by the AOJ, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board 
finds no other provision upon which to assign a higher 
rating.  

The appellant has appealed an initial evaluation.  See 
Fenderson v. West, 12 Vet. App. 119 (1998).  Based on the 
evidence, the Board concludes that the condition has not 
changed and that a uniform rating is warranted.

On VA examination in December 2002, the appellant had a non-
antalgic gait, there was no effusion, and he had full range 
of motion, with no crepitation noted on motion.  X-ray 
examinations of the right knee and tibia were normal, as were 
x-rays of the left knee and tibia.  While use of a cane has 
been noted, the December 2004 VA examiner noted exaggerated 
pain and stated that the gait was not antalgic.  The December 
2004 VA examination report notes complaints of pain to 
palpation about the patellofemoral articulation.  However, 
range of motion in both knees was normal, there was no 
effusion in either knee, and no meniscal pathology was 
specifically noted.  

To the extent that possible neuropathy was noted in a 
February 2003 VA treatment record, neurological examination 
in December 2004 was normal.  In addition, the VA 
examinations showed no instability in either knee, and the 
December 2002 VA examiner noted no varus or valgus 
instability.  

Even in consideration of DeLuca v. Brown, 8 Vet. App. 202 
(1995), a higher evaluation is not warranted.  While the 
appellant complains of pain in both lower extremities, the 
December 2004 VA examination report notes that a pain 
assessment revealed no condition for which treatment was 
warranted, and that electrodiagnostic evaluation was 
unremarkable.  While the December 2004 VA examiner noted 
subjective complaints of discomfort to palpation along the 
margins of the tibia, there was no swelling or increased 
pressure through the compartments themselves.  The examiner 
specifically stated there was no evidence of muscular atrophy 
or skin changes, and that range of motion or joint function 
was not additionally limited by pain, fatigue, weakness or 
lack of endurance following repetitive use or during flare-
ups.  Accordingly, an increased rating based upon the 
functional limitation of motion is not warranted.  

The Board notes that the appellant is competent to report his 
symptoms; however, he is not a medical professional and his 
statements do not constitute competent in regard to the right 
or left knee disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  The most 
probative evidence establishes that the there is full range 
of motion, no swelling, no meniscal pathology of the right or 
left lower extremity.  Such evidence is far more probative 
than the veteran's unsupported lay opinion, including a 
report of a pain rating of 10/10.  

The appellant testified that his legs do not support the 
weight of his body and the he averages 10 to 14 bad days per 
month.  He also reports that he has limitation of motion of 
the knees and that bending can be limited to 60 degrees.  The 
Board finds the testimony to be inconsistent with the 
objective evidence and far less reliable than the 
observations of a skilled professional.  In particular, the 
August 2002 treatment record disclosing 5/5 strength of the 
lower extremities and no mechanical symptoms of the knees or 
ankles is consistent with the other objective evidence and a 
far more reliable indicator of the degree of the appellant's 
impairment.  

To the extent that the appellant has asserted that he is 
unable to work due to his lower extremities, the December 
2004 examination report notes no incapacitating episodes.  
The examiner specifically stated that the appellant was able 
to perform average employment.  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  Consequently, the appeal 
is denied.  


ORDER


A rating in excess of 10 percent for a stress fracture of the 
right tibia with shin splints and patellofemoral syndrome is 
denied.

A rating in excess of 10 percent for a stress fracture of the 
left tibia with shin splints and patellofemoral syndrome is 
denied.



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


